Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
The title is objected to because it appears to contain a typographical error, the examiner recommends writing the word “NACELL” as “NACELLE”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bol (US 2016/0356180 A1).
Re claim 1:
An anterior part of a nacelle of an aircraft propulsive assembly (Fig. 5 - anterior part of a nacelle is observed from 40’ to 54’), said anterior part having a front end (Fig. 5 – front end is observed at 40’) allowing the inlet of air and a rear end (Para 10), said anterior part comprising: 
an air inlet lip arranged at said front end (Para 4 - the lipskin 38 has a nose portion 40 at the forward most end of the nacelle inlet 28); 
an inner structure extending an inner surface of the air inlet lip (Para 4 - an inner barrel 44 on an interior of the nacelle inlet 28); 
an outer panel extending an outer surface of the air inlet lip (Para 4 – “an outer barrel 42
on the exterior of the nacelle inlet 28”); 
an annular rigidifying frame around an axis of revolution (Para 6 – “A forward bulkhead 54 having an annular configuration”), said rigidifying frame arranged at said rear end of said anterior part and linking said outer panel to said inner structure (Para 6 – “A forward bulkhead 54 having an annular configuration is secured between the outer barrel 42 and the inner barrel 44 inside the nacelle inlet 28”), said rigidifying frame comprising an inner peripheral edge linked to said inner structure and an outer peripheral edge linked to said outer panel (Fig 5 – inner peripheral edge can be observed at the end of parts between 88 and 86 linked to said inner structure 44’ and an outer peripheral edge 84 linked to said outer panel 46’), 
wherein said rigidifying frame has an inclination relative to the axis of revolution, such that the rigidifying frame has a slope oriented toward the front end of said anterior part of the nacelle (Para 27- Figs. 4 and 5 show representations of the nacelle inlet of an aircraft engine that includes an angled aft bulkhead 80), said rigidifying frame Para 1 and Para 9).
 Re claim 2:
The anterior part of a nacelle according to claim 1, comprising a rear flange (Fig 4) comprising a front end (between parts 30 and 34) and a rear end (to the right of part 80), said front end being fixed to said inner peripheral edge of said rigidifying frame (Para 32), said rear end adapted to be fixed to an engine flange (Para 32).
Re claim 3:
 The anterior part of a nacelle according to claim 2, wherein the rear flange (Fig 4) is deformable under the effect of an impact of the same direction as said axis of revolution of said rigidifying frame (end of Para 32 and Para 33 – the angled orientation of the aft bulkhead provides flexibility).
 Re claim 7:
The anterior part of a nacelle according to claim 1, wherein the rigidifying frame has a substantially domed form (Fig 7 – part 82 has a domed form).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bol (US 2016/0356180 A1).
Re claim 4:
The anterior part of a nacelle according to claim 2, further comprising a fixing part ensuring a link between said front end of said rear flange and said inner peripheral edge of said rigidifying frame (Para 4).
 Bol discloses the claimed invention except for the fixing part made of titanium or titanium alloy.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the material of the fixing part to be made of titanium or titanium alloy to have a high strength-to-weight ratio and corrosion resistance, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, titanium and titanium alloy materials are commonly used in the aerospace industry.
16. Re claim 5:
The anterior part of a nacelle according to claim 1, wherein the inclination of the rigidifying frame (Fig 4 – 80 and Fig 7 - 82) relative to its axis of revolution (Para 34 – “Furthermore, the curved orientation of the aft bulkhead 82 enables the transition from the lipskin outer barrel rear edge 46' to the fan cowl 22 to be moved rearwardly relative to the engine fan case attachment ring 52' and relative to the rest of the nacelle. This increases the run of laminar air flow over the nacelle and reduces drag.”).
Bol discloses the claimed invention except for the inclination of the rigidifying frame relative to its axis lies between 45° and 100°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the inclination lie between 45° and 100° to make it possible upon a collision to deflect the object having struck the rigidifying frame out of the nacelle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
17. Re claim 6:
The anterior part of a nacelle according to claim 1, wherein the rigidifying frame (Fig 4 – 80).
Bol discloses the claimed invention except for the rigidifying frame (Fig 4 – 80) is made of composite material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the rigidifying frame made of composite material in order for it to be lightweight but still strong, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, composite materials are commonly used in the aerospace industry.
18. Re claim 8:
Bol discloses the claimed invention except for an anterior part of a nacelle without a front frame.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it possible to eliminate the fixings of the front frame to the air inlet lip and to reduce the aerodynamic disturbances that can be caused by the presence of these fixings which are close to the front of the nacelle, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
19. Re claim 9:
The anterior part of a nacelle according to claim 1, wherein the outer peripheral edge of the rigidifying frame is linked to said outer panel by an interface ring (Para 5 and Para 9).
20. Re claim 10:
Bol discloses the claimed invention except for forming a first angle (β) greater than or equal to 120° and less than 180°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first angle greater than or equal to 120° and less than 180° in order to facilitate the evacuation of a nacelle of an object striking the rigidifying frame, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
21. Re claim 11:	
The anterior part of a nacelle according to claim 10, wherein the first angle (α) (Para 32).
Bol discloses the claimed invention except for the first angle (α) lies between 120° and 170°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first angle (α) lie between 120° and 170° in order to make it possible upon a collision to deflect the object having struck the rigidifying frame out of the nacelle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
22. Re claim 12:
The anterior part of a nacelle according to claim 9, wherein the interface ring (52).
Bol discloses the claimed invention except for the interface ring has a width of between 20 and 150 millimeters It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interface ring to have a width between 20 and 150 millimeters ensure the role of damper, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
23. Re claim 13:
The anterior part of a nacelle according to claim 9, wherein the interface ring (52).
Bol discloses the claimed invention except for the interface ring has a thickness of between 20 and 150 millimeters It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interface ring to have a thickness between 20 and 150 millimeters ensure the role of damper, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
24. Re claim 14:
The anterior part of a nacelle according to claim 9, wherein the interface ring (52).
Bol discloses the claimed invention except for the interface ring is made of a metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the interface ring made of a metal in order to make it lightweight and resistant to impacts, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, metal is commonly used in the aerospace industry.
25. Re claim 15:
The anterior part of a nacelle according to claim 14 wherein the interface ring (52).
Bol discloses the claimed invention except for the interface ring is made of aluminum, aluminum alloy or titanium. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the rigidifying frame is made of aluminum, aluminum alloy or titanium in order to make it lightweight and resistant to impacts, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, aluminum, aluminum alloy or titanium is commonly used in the aerospace industry.
26. Re claim 16:
An aircraft propulsive assembly comprising a nacelle, said nacelle comprising an anterior part (Para 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOR BASHASH whose telephone number is (571)272-5367.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOR ALAA BASHASH/Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642